Citation Nr: 1815085	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-44 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a lumbar spine disability. 


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to February 1985. The appellant is the sister of the Veteran as the Veteran is deceased as of October 2016. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Although the Veteran's claim was originally for a back disability, the assertions within his claim addressed two different disabilities with his cervical and lumbar spine respectively. Therefore, the Board will address both claimed disabilities. 


FINDINGS OF FACT

1. The Veteran's current cervical spine disability did not have its onset in service, nor is it otherwise related to service.

2. The Veteran's current lumbar spine disability did not have its onset in service nor did it manifest to a compensable degree within one year following service discharge, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1. The Veteran's cervical disability was not caused by his military service. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The Veteran's lumbar disability, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the appellant has raised any issues with the duty to notify and assist that have not been resolved. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for this Veteran's cervical spine and lumbar spine disabilities. The reasons for this determination are explained below.

IIa. Service Connection- Direct Basis

As both disabilities are based on the same in-service event, the Board will address them simultaneously. 

First in regard to the current disabilities, the Veteran had a current lumbar spine disability, which was diagnosed as lumbosacral strain at a VA examination in April 2015 and osteoarthritis of the lower facets diagnosed in June 2014. The examiner also notes degenerative disc disease and left sciatica in providing his opinion during the exam as well. It is unclear whether the Veteran had an actual current cervical spine disability, as at the April 2015 VA examination, the only disability noted was the cervical sprain in service. However, as the examiner does reference a current cervical spine disability in the opinion, giving benefit of the doubt to the Veteran, the Board finds that the Veteran also had a current cervical spine disability prior to his death. However, even with these current disabilities, the Appellant's claim for service connection cannot be granted as there are no connections or established nexus to the Veteran's military service. 

At his January 2013 RO hearing, the Veteran testified about his in-service event that he believes caused his current cervical spine and lumbar spine disabilities. The Veteran stated that on January 16 1984, he was going up a mountain in Korea and fell down the mountain with all of his equipment and weapon. He hit his head and neck. He stated that he woke up in the clinic. The Veteran's service treatment records do note an injury that involved swelling in his neck and was diagnosed as a cervical strain. The Veteran was re-examined the next day and given 24-hour bedrest. There were no additional treatments or residuals while in service. In fact, the Veteran's separation exam, a year later, was negative for any back disability. The Veteran checked no for any reoccurring back pain despite describing details of other ailments and he was given an x-ray around the same time to which the Veteran's representative himself stated that the x-ray reported no bone abnormalities. 

In February 2005, post service, the Veteran sought medical attention following an injury at his then job where after lifting a roll of roofing he had severe pains in his neck, shoulder and back. Medical records show that the Veteran had several issues with his cervical and thoracic/lumbar spine including accompanying spastic and tender deep paraspinal musculatures and deep pain. The Veteran himself also noted on his June 2005 private treatment records for this injury that he was not having any medical problems prior to this February 2005 injury. The Board finds the statements made during treatment very probative to service connection claims and the Veteran's credibility. See Fed. R. Evid. 803(4) (accepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."). Up until this point the Veteran had no mention of any cervical spine or lumbar spine concerns within his post service treatment records. 

The Veteran was given VA exams in April and May 2015 for these claimed disabilities. The examiner, after full review of the record and full physical examination, opined that neither disability was connected to the Veteran's military service. Specifically, the examiner opined that for the Veteran's lumbar spine, that his current disability was more likely than not due to natural age progression. Although the Veteran was at the time of the exam suffering from disc disease and left sciatica, they were not due to a remote disability from the 1980s and service. In regard to the Veteran's cervical exam in May 2015, the examiner opined that again the Veteran's current disability was less likely than not connected to service because it was more likely due to natural age progression and the Veteran's February 2005 post-service injury. The examiner again noted how the Veteran's in-service cervical neck strain had no residuals. 

"It is the [claimant's] general evidentiary burden to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board does take note of the Veteran's lay statements, testimony and lay statements of others as to the symptomology he was experiencing. However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The Board also notes that neither the Veteran nor appellant has provided a supporting medical opinion establishing a service-connected disability. More so, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's back disabilities were caused by an incident from service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiologies. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Therefore, the Board finds the medical evidence, especially the VA examinations, more probative to the deciding of these claims. 

In conclusion, the preponderance of the evidence of record weighs against the Appellant's claims of entitlement to service connection on a direct basis. 

IIb. Service Connection-Chronic Disability

The Veteran's claims cannot be granted service connection as a chronic disease as well. 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137(2012); 38 C.F.R. 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's osteoarthritis associated with his lumbar spine is considered a chronic disability under 38 C.F.R. 3.307 while his cervical disability is not. However, for the osteoarthritis, there is no evidence that the Veteran's disability was diagnosed in service or within one year of service. There are also no complaints of symptomology for this particular condition in the Veteran's service treatment records or again within a year of service. 

Therefore, with no connection to or within a year of service, as far as diagnosis and symptomology, the Board finds that the Veteran's lumbar and cervical disabilities cannot be service-connected as a chronic disease as well. As such, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 



ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


